Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a voltage command operation unit to generate a first-group voltage command for a first inverter that controls a voltage applied to the first-group winding and a second-group voltage command for a second inverter that controls a voltage applied to the second-group winding; 
a carrier wave supply unit to generate a first carrier wave used for first pulse width modulation control in the first inverter and a second carrier wave used for second pulse width modulation control in the second inverter; and 
a PWM controller to generate a first-group PWM signal for controlling the first inverter by the first pulse width modulation control based on comparison between the first-group voltage command and the first carrier wave, and to generate a second-group PWM signal for controlling the second inverter by the second pulse width modulation control based on comparison between the second-group voltage command and the second carrier wave, the carrier wave supply unit including 
a carrier wave controller to switch between the first and second carrier waves used for the first pulse width modulation control and the second pulse width modulation control according to selection of one of a first mode in which frequencies of the first and second carrier waves change so as to become an integral multiple of a frequency of the applied voltage and a second mode in which the frequencies of the first and second carriers are kept constant, and 

With respect to claim 6, the Prior Art does not teach generating a first-group voltage command for a first inverter that controls a voltage applied to the first-group winding and a second-group voltage command for a second inverter that controls a voltage applied to the second-group winding; supplying a first carrier wave used for first pulse width modulation control in the first inverter and a second carrier wave used for second pulse width modulation control in the second inverter; and 
generating a first-group PWM signal for controlling the first inverter by the first pulse width modulation control based on comparison between the first-group voltage command and the first carrier wave, and generating a second-group PWM signal for controlling the second inverter by the second pulse width modulation control based on comparison between the second-group voltage command and the second carrier wave, wherein supplying the first and second carrier waves includes switching between the first and second carrier waves used for the first pulse width modulation control and the second pulse width modulation control according to selection of one of a first mode in which frequencies of the first and second carrier waves change so as to become an integral multiple of a frequency of the applied voltage and a second mode in which the frequencies of the first and second carrier waves are kept constant, and 
switching between the first and second carrier waves includes: when the mode switching between the first and second modes is instructed, performing the mode switching in first timing at 
	Claims 1-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846